--------------------------------------------------------------------------------



Logo [logo.jpg]


   
Bill To:
             
Mike Richardson
     
Shop Rite
     
55 Hannah Way
     
Rossville, GA 30741
     
706-861-3347
             
Ship To:
         
IBM SurePOS 720 ACE V6 Bundle
5 Lane Pricing IR-V2-SSB w/ BO Printer
May 21, 2008
Description
 
Shop Rite #9
3507 Chattanooga Road
Tunnel Hill, GA 30755
706-673-2351
 




   
List Price
   
Discounted
Price to
Retailer
 
IBM SurePOS 72O IR V2 SSB
  $ 32,025     $ 21,192  
POS Peripherals, Programming, Installation and Training
  $ 24,333     $ 17,580                    
Total Front End System:
  $ 56,358     $ 38,772                                      
Back Office System
  $ 3,390     $ 2,495                    
EPS Firewall System
  $ 5,535     $ 5,535                                      
Total Investment without Bundled Discounts to Retailer
  $ 65,283                            
Total Investment including Bundled Discounts to Retailer
          $ 46,802                    
Total Savings on Investment by Purchasing Bundle
  $ (18,481 )        



 
*One Year Warranty on IBM SurePOS ACE System
*Applicable Sales Tax not included
*50% Deposit/50% Balance due on Delivery
Standard Lead Times are 4-6 Weeks from receipt of signed order and deposit/PO


/s/ Paul R. Cook
 
5/22/08
 
Retailers Signature of Purchase Approval
 
Date
 



Pricing Valid for 30 Days

 
 

--------------------------------------------------------------------------------

 

SALES CONTRACT
logo 2 [logo2.jpg]
 
Postec, Inc
   
Roswell, GA



THIS SALES CONTRACT IS SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


1.
This Sales Contract shall be effective only when accepted by an officer of
POSTEC, and executed by both parties.

 
2.
Assent of Customer to the terms and conditions of sale set forth below and on
the reverse side hereof shall be conclusively presumed from failure of Customer
reasonably to object in writing and from acceptance by Customer of all or any
part of the material ordered.

 
3.
The down payment amount listed on the reverse side represents a non-refundable
payment as reimbursement for systems consultation services associated with site
evaluation, system presentation and/or programming documentation of the
equipment and order processing costs.

 
4.
Title, ownership and right to possession of the equipment listed on the reverse
side shall remain with POSTEC until all sums due under this contract are
paid.  If payment is not made when due, then POSTEC shall have the immediate
right to enter any premises where the equipment is located and to take
possession the equipment without notice or demand and without legal proceedings
and Customer agrees to pay on demand a reasonable equipment rental fee and all
expenses which have been reasonably incurred by POSTEC including, but not
limited to, unreimbursed training and installation expenses, attorney's fees and
court cost.

 
5.
Any financing documents executed in connection with this contract, including,
but not limited to, any promissory note, security agreement or financing
statement shall be deemed to be a part of this contract.

 
6.
POSTEC will endeavor in good faith to deliver products purchased by Customer
pursuant to this Agreement within the time specified in POSTEC’s order
acceptance, but POSTEC shall not be liable for any delay in delivery or failure
to deliver caused by unavailability of materials, strike or other labor related
difficulties, interruption of production due to mechanical or technical reasons,
government interfaces or major force.

 
7.
All claims for shortage or damage prior to delivery shall be deemed waived
unless made in writing and delivered to POSTEC within ten days after delivery of
the equipment to the Customer.

 
8.
Upon delivery, all risk of loss or damage to the equipment from any cause
whatsoever shall be borne by Customer.

 
9.
The price listed on the reverse side may include initial programming and
training of personnel in the use and operation of the equipment.  POSTEC and
Customer agree that POSTEC’s sole obligation for training is to supply a
qualified instructor for the designated number of training hours.  POSTEC
neither warrants nor represents that after such training time any specific
individual or individuals designated by Customer will be able to properly use
and operate the equipment.  Any additional training time will be billed by
POSTEC at its prevailing rates.

 
10.
The price listed on the reverse side includes installation of the equipment,
except that it is expressly understood that installation of the requisite AC
power lines is the sole responsibility of the Customer.  Customer acknowledges
receipt of documentation concerning the requirements for dedicated, isolated and
insulated AC power line for all POSTEC equipment.  POSTEC shall not be
responsible for the inspection of such electrical installation.  Customer
acknowledges and agrees that POSTEC's warranty is conditioned upon Customers
providing conditions conforming to POSTEC’s specifications including a dedicated
telephone/modem line.

 
11.
POSTEC warrants that upon delivery, the equipment shall be in good working
order.  After delivery, should any part of the equipment prove to be defective
in material or workmanship, POSTEC will repair or replace such part at no charge
to Customer for a period of one year including parts and labor. This warranty is
available Monday through Friday from 9:00 AM to 5 00 PM, excluding
holidays.  Labor charges for warranty service performed outside of this time
period will be billed, including travel, at the prevailing rate.  THIS IS THE
ONLY WARRANTY MADE AS TO THE EQUIPMENT AND IS IN LIEU OF ALL OTHER WARRANTI ES,
EXPRESSED, IMPLIED, OR STATUTORY, INCLUDING THE WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.  POSTEC'S SOLE OBLIGATION UNDER THIS WARRANTY
IS LIMITED TO THE REPAIR OR REPLACEMENT OF THE EQUIPMENT OR PARTS THEREOF.  IN
NO EVENT SHALL POSTEC OR ITS EMPLOYEES BE LIABLE FOR ANY LOSS OF PROFITS, LOSS
OF USE OR OTHER INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.

 
 
 

--------------------------------------------------------------------------------

 

12.
Warranty coverage will not be extended for repairs made necessary by damages due
to fire, water, storm, burglary, power line fluctuations, spillage, accident,
negligence, or abuse.  The warranty specifically excludes damages to the printer
heads or printer motors caused by paper jams or insertion of foreign objects
between the printer head and the print surface.  Any repair resulting from such
causes or events will be performed only after Customer approval of estimated
costs to repair.

 
13.
This contract constitutes the entire contract between Customer and POSTEC and
may not be amended except by a writing signed by both Customer and
POSTEC.  Customer expressly represents to POSTEC that no officer, employee,
representative or agent of POSTEC has made or entered into any oral agreement,
promise or understanding which conflicts with any of the terms set forth in this
contract.

 
14.
This contract shall be governed by and construed according to the laws of the
state of Georgia.

 
15.
This contract shall be binding upon and insure to the benefit of POSTEC and
Customer and to the successor or assigns of the entire business and assets of
either of them or of that part of the business and assets of either used in the
performance of this contract.  It is anticipated and understood that POSTEC will
subcontract certain of its obligations under contract to POSTEC service
representatives.  This contract is not otherwise assignable without the written
consent of the other party.

 
16.
The lack of enforcement, the invalidity for unenforceability of a provision in
this contract shall not render any other portion or term of the contract invalid
or unenforceable.

 
17.
POSTEC shall have the right to terminate any order, or to delay the shipment
thereof, by reason of the filing of bankruptcy or insolvency proceedings
relating to the Customer, breach of any of the terms of this contract,
assignment without advance written approval, the tendency of any proceedings
against Customer of the Customer's failure to meet any other reasonable
requirements established by POSTEC.  20% Restocking on all returned items.

 

 
/s/ PRC
 
Customer Initials



<PAGE>

 
 

--------------------------------------------------------------------------------

 

SALES CONTRACT
logo 2 [logo2.jpg]
 
Postec, Inc
   
Roswell, GA



THIS SALES CONTRACT IS SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


18.
POSTEC will not be liable for any loss or damage resulting from any data loss,
virus, and/or network security issue which affects customer hardware or
software.  POSTEC will, at customer’s sole expense, make available backup and
restoration, anti-virus, or network security hardware/software but makes no
warranties in relation thereto.

 
19.
Viruses and Security.  It is Customer’s responsibility to have and maintain in
place virus protection software and security for all of its systems and data,
which such security includes firewalls, passwords, physical security, and access
control policies.  If Customer’s systems have persistent connections to the
Internet, or transmit credit card or gift card transactions over the internet,
or use SSL to transmit credit card or gift card transactions, or otherwise have
persistent connections to any network where there is potential for unauthorized
access, Customer acknowledges that the security and protection of the network
and the data and applications on that network, including protections against
unauthorized access, is solely and entirely Customer’s responsibility.  A
properly configured firewall is required for each site using a persistent
connection to the public internet or any private network where there is a
potential for unauthorized access to the point of sale network.  Customer
acknowledges that, to be effective, virus protection software, system passwords,
and other security software require periodic and routine updates, which Customer
must obtain from its supplier or the manufacturer, as appropriate.

 
20.
POSTEC DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, THAT, AFTER THE INITIAL
INSTALLATION BY POSTEC OF ANY POSTEC INSTALLED SOFTWARE, THE SOFTWARE OR
CUSTOMER’S DATA WILL REMAIN VIRUS-FREE.  SUPPORT OR SERVICES HEREUNDER
NECESSITATED BY COMPUTER VIRUSES, OR BY ANY FAILURE OR BREACH OF CUSTOMER’S
SECURITY FOR ITS SYSTEMS OR DATA, INCLUDING, WITHOUT LIMITATION, DAMAGED CAUSED
BY PERSONS LACKING AUTHORIZED ACCESS, ARE NOT COVERED UNDER THIS AGREEMENT, AND
WILL BE SUPPLIED ONLY UPON CUSTOMER REQUEST AND ON A REASONABLE EFFORTS BASIS.
CUSTOMER WAIVES ANY CLAIMS HEREUNDER AGAINST POSTEC TO THE EXTENT ARISING FROM
CUSTOMER’S FAILURE TO HAVE OR MAINTAIN CURRENT VIRUS PROTECTION, OR TO THE
EXTENT ARISING AS A RESULT OF A FAILURE OR BREACH OF CUSTOMER’S SECURITY FOR ITS
SYSTEMS OR DATA, OR AS A RESULT OF ANY UNAUTHORIZED ACCESS TO CUSTOMER’S
SYSTEMS, WHICH SUCH UNAUTHORIZED ACCESS CUSTOMER ACKNOWLEDGES CANNOT IN ALL
CASES BE PREVENTED EVEN IF REASONABLE STEPS HAVE BEEN TAKEN.  IF REQUESTED BY
CUSTOMER, POSTEC SHALL PROVIDE, ON A RESONABLE EFFORTS AND ON A TIME AND
MATERIAL BASIS, SUPPORT OR SERVICES TO ADDRESS DAMAGE CAUSED BY, BUT NOT LIMITED
TO, ANY OF THE FOLLOWNG:  CUSTOMER’S FAILURE TO HAVE CURRENT VIRUS PROTECTION;
CUSTOMER’S FAILURE TO MAINTAIN VIRUS PROTECTION; DAMAGE ARISING AS A RESULT OF A
FAILURE OF CUSTOMER’S SECURITY FOR ITS SYSTEMS OR DATA; DAMAGE ARISING AS A
RESULT OF A BREACH OF CUSTOMER’S SECURITY FOR ITS SYSTEMS OR DATA; OR DAMAGE AS
A RESULT OF ANY UNAUTHORIZED ACCESS TO COMPUTER SYSTEMS.  SUCH SUPPORT AND
SERVICES SHALL BE BILLED AT THE PREVAILING STANDARD POSTEC RATE.

 



 
/s/ PRC
 
Customer Initials

 
 

--------------------------------------------------------------------------------